Title: Ezekiel Bacon to Thomas Jefferson, 2 February 1811
From: Bacon, Ezekiel
To: Jefferson, Thomas


          
            Sir.—
            Washington City Feby 2d 1811.—
          
            The Letters & Extracts of Letters herewith enclosed have by Genl Wilkinson been laid before the Committee appointed by the house of Representatives to enquire into his Conduct, & are deemed by him material to the Vindication of his Character.—it therefore becomes necessary that their authenticity be verified by some satisfactory Evidence—as the only practicable mode of effecting this, I am instructed by the Committee to transmit them to you for the purpose of obtaining your Declaration or Certificate whether they comport with the originals in your possession, & further whether in relation to the Extracts, they contain all those parts of the Letters from which they are extracted that can fairly apply or be material to the subject matter of this Enquiry.—
          The Committee have to regret the task which this search & comparison will necessarily impose upon your time & patience. it is hoped that in the importance of the pending Enquiry both as it regards the honor of our Country & that of the Officer concerned they will find a sufficient apology for this Proceedure.
          We have further to request that a return of the papers may be effected as soon as may consist with your Convenience
          
            In behalf of the Committee
            I am sir with high respect Your Obedt servt
            
 Ezekl Bacon
          
        